
	
		I
		112th CONGRESS
		2d Session
		H. R. 6326
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Harper (for
			 himself, Mr. Thompson of Mississippi,
			 and Mr. Palazzo) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to permit
		  direct payment to pharmacies for certain compounded drugs that are prepared by
		  the pharmacies for a specific beneficiary for use through an implanted infusion
		  pump.
	
	
		1.Medicare direct payment to
			 pharmacies for certain compounded drugs that are prepared by the pharmacies for
			 a specific beneficiary for use through an implanted infusion pump
			(a)In
			 generalThe first sentence of
			 section 1842(b)(6) of the Social Security Act (42 U.S.C. 1395u(b)(6)) is
			 amended—
				(1)by striking
			 and before (H); and
				(2)by inserting
			 before the period at the end the following: , and (I) in the case of
			 covered compounded drugs that are prepared by a pharmacy for a specific
			 individual, are dispensed, directly or indirectly, to the individual, are
			 necessary for the effective use of, or therapeutic benefit from, an implanted
			 infusion pump (regardless of who refills the pump), and are billed directly by
			 the pharmacy, payment shall be made to the pharmacy.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to drugs
			 dispensed on or after the date of the enactment of this Act.
			
